Case 1:19-cv-00862-CFC-SRF Document 81 Filed 03/10/20 Page 1 of 3 PageID #: 2951



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  10X GENOMICS, INC.,

                            Plaintiff,
                                                    C.A. No. 19-862-CFC-SRF
                    v.

  CELSEE, INC.,

                            Defendant.


                              STIPULATION OF DISMISSAL
                         OF CLAIMS REGARDING THE ’648 PATENT

          WHEREAS, Plaintiff 10x Genomics, Inc. (“10x”) has filed suit against

 Defendant Celsee, Inc. (“Celsee”), asserting among other things a claim for

 infringement of United States Patent No. 10,227,648 (“the ’648 Patent”);

          WHEREAS, Celsee has filed counterclaims against 10x for declaratory

 judgment of non-infringement of the ’648 Patent, declaratory judgment of invalidity

 of the ’648 Patent, and declaratory judgment of unenforceability as to the ’648

 Patent;

          WHEREAS, on March 4, 2019, 10x provided Celsee an unconditional and

 irrevocable covenant not to sue for infringement of the ’648 Patent based on Celsee’s

 sales, use, and manufacture of the Genesis Platform (Exhibit A);




 RLF1 23063154v.1
Case 1:19-cv-00862-CFC-SRF Document 81 Filed 03/10/20 Page 2 of 3 PageID #: 2952



          WHEREAS, the parties have agreed for 10x to dismiss its claim against

 Celsee for infringement of the ’648 Patent and for Celsee to dismiss its

 counterclaims for declaratory judgment of non-infringement of the ’648 Patent and

 declaratory judgment of invalidity of the ’648 Patent, as well as its counterclaim for

 declaratory judgment of unenforceability as concerns the ’648 Patent;

          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the

 parties, subject to the approval of the Court, as follows:

          1.        Pursuant to Federal Rule of Civil Procedure 41, 10x hereby dismisses,

 with prejudice, its claim against Celsee for infringement of the ’648 Patent.

          2.        Pursuant to Federal Rule of Civil Procedure 41, Celsee hereby

 dismisses, without prejudice, its counterclaims against 10x for declaratory judgment

 of non-infringement of the ’648 Patent and declaratory judgment of invalidity of the

 ’648 Patent, as well as its counterclaim for declaratory judgment of unenforceability

 as concerns the ’648 Patent.




                                               2
 RLF1 23063154v.1
Case 1:19-cv-00862-CFC-SRF Document 81 Filed 03/10/20 Page 3 of 3 PageID #: 2953



   /s/ Frederick L. Cottrell, III                    /s/ Brian E. Farnan ______
   Frederick L. Cottrell, III (#2555)                Brian E. Farnan (#4089)
   Jason J. Rawnsley (#5379)                         Michael J. Farnan (#5165)
   Alexandra M. Ewing (#6407)                        919 N. Market Str., 12th Floor
   RICHARDS, LAYTON & FINGER, P.A.                   FARNAN LLP
   920 N. King Street                                Wilmington, DE 19801
   Wilmington, DE 19801                              (302) 777-0300
   (302) 651-7550                                    bfarnan@farnanlaw.com
   cottrell@rlf.com                                  mfarnan@farnanlaw.com
   rawnsley@rlf.com
   ewing@rlf.com                                     Attorneys for Defendant Celsee, Inc.

   Attorneys for Plaintiff 10X Genomics, Inc.

   Dated: March 10, 2020




 IT IS SO ORDERED this ______ day of March, 2020.




                                                ______________________________________
                                                UNITED STATES DISTRICT J UDGE




                                                 3
 RLF1 23063154v.1
